Appeal from a judgment of the County Court of Fulton County (Best, J.), rendered July 21, 1981, convicting defendant upon his plea of guilty of the crimes of criminal sale of a firearm in the second degree and grand larceny in the third degree. Defendant’s primary argument is that he was not guilty of grand larceny in the third degree because he was a victim of entrapment. The record fails to support this contention. Moreover, the defense of entrapment was waived by defendant’s guilty plea (People v Ottomanelli, 74 AD2d 653). The other contentions raised by defendant have been considered and found to be without merit. Judgment affirmed. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.